Citation Nr: 1003204	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-31 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic left ear 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The Veteran had active service from February 1965 to February 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for bilateral hearing loss disability and 
tinnitus.  In March 2009, the Board granted service 
connection for right ear hearing loss disability and tinnitus 
and remanded the issue of the Veteran's entitlement to 
service connection for left ear hearing loss disability to 
the RO for additional action.  


FINDING OF FACT

Chronic left ear sensorineural hearing loss disability was 
not manifested during active service or for many years 
thereafter.  The Veteran's chronic left ear sensorineural 
hearing loss disability has not been shown to have originated 
during active service.  


CONCLUSION OF LAW

Chronic left ear hearing loss disability was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 
3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the Veteran in July 2005, March 2006, and March 
2009 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The July 2005 VCAA notice was issued prior to the 
December 2005 rating decision from which the instant appeal 
arises.  The other letters, which post-dated the rating 
decision on appeal, were followed by a readjudication of the 
claim by way of an October 2009 supplemental statement of the 
case.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded a VA 
audiological examination for compensation purposes.  The 
examination report and an addendum to the examination report 
are of record.  The Board remanded the Veteran's claim to the 
RO for additional action.  The requested action has been 
completed.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  



II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  


The Veteran's service treatment records do not refer to left 
ear hearing loss disability.  At his January 1968 physical 
examination for service separation, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
10

The Veteran's service personnel records indicate that he 
served with the Marine Corps in the Republic of Vietnam as a 
guard and a supply clerk.  

In his July 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran stated that his 
bilateral hearing loss disability was initially manifested 
during active service.  

At an October 2005 VA examination for compensation purposes, 
the Veteran complained of tinnitus.  He stated that he 
"hears fairly well."  The Veteran presented a history of 
inservice noise exposure which included working "around the 
helicopter pads" at a hospital in the Republic of Vietnam.  
He had post-service noise exposure as a construction worker 
and truck driver.  On audiological evaluation, the Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The 
examiner noted that the claims file had been reviewed.  He 
commented that:

His exit physical of 29 Jan 68 shows 
normal hearing in the left ear.  ... The 
Vet[eran]'s intervening noise exposure 
from construction work and truck driving 
are a credible source of noise exposure.  
Since the Vet[eran]'s hearing at exit 
would not have qualified as disabling 
hearing loss under VA regulations, it is 
my opinion that it is not as likely as 
not that the hearing loss is related to 
the Vet[eran]'s military duty.  

In her March 2009 Informal Hearing Presentation, the 
accredited representative conveys that the Veteran was 
exposed to gunfire during his infantry training and 
helicopter noise while serving as a hospital guard in the 
Republic of Vietnam.  She advances that as such inservice 
noise exposure has been found to be etiologically related to 
the onset of the Veteran's tinnitus, it should also be 
sufficient to establish service connection for bilateral 
hearing loss disability.  

An April 2009 addendum to the October 2005 VA examination 
report relates:

[Service treatment records] were reviewed 
and indicated normal hearing in the left 
ear at separation from the military.  It 
is impossible to determine an exact 
etiology of the left ear hearing loss, 
but it is possible to state that the 
Veteran's left ear hearing loss presented 
today is NOT at least as likely as not 
related to military service due to normal 
hearing at separation.  He has a history 
of civilian occupational noise exposure 
so it is probable that the Veteran's left 
ear hearing loss is related to civilian 
noise exposure.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  
Chronic left ear hearing loss disability was not objectively 
manifested during active service or for many years 
thereafter.  The Veteran's current chronic left ear 
sensorineural hearing loss disability has not been 
objectively shown to have originated during active service or 
as the result of his inservice noise exposure.  Indeed, the 
examiner at the October 2005 VA examination for compensation 
purposes and the author of the April 2009 addendum to the 
October 2005 examination report expressly negated such an 
etiological relationship.  Indeed, the VA audiological 
examiners attributed the Veteran's left ear hearing loss 
disability to his post-service vocational noise exposure.  

The Veteran advances that his chronic left ear hearing loss 
disability was precipitated by his inservice noise exposure 
which included helicopter noise and gunfire.  The Veteran's 
contentions are supported solely by his own written 
statements on appeal.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence 
of observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

The Veteran's lay statements are competent to the extent that 
they convey that he experienced inservice noise exposure and 
impaired hearing.  However, Board finds that the opinions of 
the VA audiologists to be more persuasive as they uniformly 
attribute the post-service onset of the Veteran's left ear 
sensorineural hearing loss disability to his post-service 
vocational noise exposure and are supported by reference to 
the objective audiological findings of record.  Therefore, 
the Board concludes that service connection for chronic left 
ear hearing loss disability is not warranted.


ORDER

Service connection for chronic left ear sensorineural hearing 
loss disability is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


